Citation Nr: 1210610	
Decision Date: 03/22/12    Archive Date: 03/30/12	

DOCKET NO.  10-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a chronic low back disability, claimed as degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for the postoperative residuals of a right inguinal hernia.


REPRESENTATION

Appellant represented by:	C. Kemmerly, Attorney



WITNESS AT HEARING ON APPEAL

C. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Upon review of this case, it is clear that the Veteran has withdrawn from consideration the issue of entitlement to service connection for diabetes mellitus.  Accordingly, that issue will be dismissed.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for hepatitis C, a low back disorder, and the residuals of a right inguinal hernia is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

At the time of a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011, the Veteran's attorney indicated that the Veteran wished to withdraw his appeal regarding the issue of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).

In the present case, at the time of a hearing before the undersigned Acting Veterans Law Judge in June 2011, the Veteran's attorney indicated that the Veteran wished to withdraw from consideration the issue of entitlement to service connection for diabetes mellitus.  Inasmuch as the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error or fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.



REMAND

In addition to the above, the Veteran in this case seeks service connection for hepatitis C, as well as for a chronic low back disorder, and the postoperative residuals of a right inguinal hernia.  In pertinent part, it is contended that the Veteran's hepatitis C is the result of a contaminated airgun utilized for various shots and/or vaccinations during the Veteran's period of active military service.  Further contended is that the Veteran's current low back disability is the result of various injuries sustained in his capacity as a motor transport operator (i.e., truck driver) during active service.  Finally, it is contended that the Veteran's right inguinal hernia had its origin during service, or, in the alternative, is in some way causally related to his current low back disability.

As regards the Veteran's claimed hepatitis C, the Board notes that the risk factors for that particular infection include blood transfusions (prior to 1992), intravenous drug use, exposure to blood and/or blood products, multiple sexual partners, hemodialysis, tattoo's/body piercings, cocaine use, unexplained liver disease, unexplained abnormal ALT/SGPT, and a history of alcohol abuse, in particular, in Vietnam-Era Veterans.  Moreover, in a VA Fast Letter dated in June 2004 [see VA Fast Letter 04-13 (June 29, 2004)], it was noted that, despite the lack of scientific evidence to document transmission of hepatitis C via airgun injectors, such transmission was "biologically plausible."  Significantly, in the case at hand, service treatment records are negative for evidence of hepatitis C.  However, in a service treatment record of December 1979, the Veteran complained of soreness in his arm following tetanus and polio shots, and a TB tine test, the previous day.  Moreover, in a Record of Proceedings under Article 15 of the Uniform Code of Military Justice dated in June 1980, it was noted that, in early May 1980, the Veteran wrongfully had in his possession 25 grams of marijuana.

The Board observes that, since the time of the Veteran's discharge from service, there has on more than one occasion been noted a "long history" of substance abuse.  In fact, the Veteran himself has freely admitted that he is both an alcoholic and an addict, having abused alcohol and marijuana since the age of 14, and cocaine (including "crack" cocaine) since the age of 28.  Moreover, during the course of VA outpatient treatment in April 2001, the Veteran freely admitted that, while he was "sexually active," he did not practice safe sex.  Significantly, following a VA psychiatric evaluation in June 2004, the examiner indicated that hepatitis C in many Veterans had been traced to air injection guns used in service.  Moreover, that same examiner indicated that the Veteran had never used intravenous drugs, and "generally used protection when he had sex, even with his wife."  Under the circumstances, and given the ambiguity surrounding the origin of the Veteran's current hepatitis C, the Board is of the opinion that a VA examination would be appropriate prior to a final adjudication of the Veteran's current claim for service connection.

Turning to the issue of service connection for a chronic low back disability, the Board notes that, while in service, the Veteran received treatment on multiple occasions for what was variously described as mild sacroiliac dysfunction, chronic lumbosacral strain, and "chronic" low back pain.  While at the time of a service separation examination in July 1980, a physical examination of the Veteran's spine and musculoskeletal system was within normal limits, the Veteran was once again heard to complain of recurrent low back pain.  Significantly, the earliest clinically-documented evidence of the presence of chronic low back pathology is revealed by a VA radiographic study dated in December 1996, approximately 16 years following the Veteran's discharge from service, at which time there was noted the presence of a moderate degree of degenerative disc disease at the level of the fifth lumbar vertebra and first sacral segment.

The Board observes that, following a VA orthopedic examination in December 2008, with addendum in February 2009, the examiner was of the opinion that the Veteran's degenerative disc disease of the lumbar spine was neither caused by nor the result of an inservice back injury.  However, at the time of the rendering of that opinion, the examiner failed to provide any rationale for his conclusion, a fact brought to the Board's attention by the Veteran's attorney.  Significantly, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a medical opinion must support its conclusion with an analysis which the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Under the circumstances, the Board is of the opinion that an additional VA examination would be appropriate prior to a final adjudication of the Veteran's claim.

Finally, as regards the Veteran's claim for service connection for the residuals of an inguinal hernia, the Board notes that service treatment records are negative for any such pathology.  In point of fact, the earliest clinical indication of the presence of such pathology is revealed by VA outpatient treatment records dated in July 2001 and July 2004, at which time it was noted that the Veteran had undergone a right inguinal hernia repair in 1995, approximately 15 years following his discharge from service.  Significantly, pertinent evidence of record is to the effect that, in July 2004, the Veteran once again underwent surgery for repair of a right inguinal hernia.  

As noted above, the Veteran has in the past argued that his right inguinal hernia had its origin during his period of active military service.  However, only very recently (during the course of the aforementioned hearing in June 2011) has his attorney raised the argument that the Veteran's right inguinal hernia is in some way causally related to his low back pathology.  Inasmuch as further development is required regarding the issue of service connection for a low back disability, the issue of entitlement to service connection for the residuals of a right inguinal hernia will be held in abeyance pending completion of that development.

Accordingly, in light of the aforementioned, and in deference to the request of the Veteran's attorney, the case is REMANDED to the RO for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded additional VA examinations, by appropriate specialists, if deemed necessary, in order to more accurately determine the exact nature and etiology of his claimed hepatitis C and low back disability.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that it is his responsibility to report for any ordered VA examination, and to cooperate fully in the development of his claims.  Finally, the Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

Following completion of the appropriate examination or examinations, the examiner should offer an opinion as to whether the Veteran's currently-diagnosed hepatitis C at least as likely as not had its origin during his period of active military service, to include as the result of a contaminated air gun injection.  The appropriate examiner should, in addition, offer an opinion as to whether the Veteran's current low back pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  

3.  The RO must then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If they are deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO should then readjudicate the Veteran's claims for service connection for hepatitis C and a low back disability, claimed as degenerative disc disease of the lumbar spine.  Should the benefits sought on appeal remain denied, the Veteran and his attorney must be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in March 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The issue of entitlement to service connection for the postoperative residuals of a right inguinal hernia will be held in abeyance pending completion of the development described above regarding issue of entitlement to service connection for a chronic low back disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


